DETAILED ACTION
This office action is in response to the amendment filed on January 21, 2022. Claims 14-27 and 33-35 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18-25, 27, 33 and 34 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Sendo (2009/0057443) in view of Hasegawa (2009/0078293) and optionally in view of Hasegawa (2010/0176219). 

In reference to claim 14, Sendo discloses a method of cleaning materials (see Paragraph 8), comprising: providing a fluid (170) from a rigid conduit (at 14 in Figure 5a or at 114 see Figure 11a) of a spray nozzle apparatus (at 30 in Figure 1 or at 130 in arguendo, the bristles are not a flexible material. However, Hasegawa ‘293 teaches that it is old and well known in the art at the time the invention was made to provide a spray nozzle apparatus (4) with a method of reducing a pressure (by providing the “suction unit”, see Paragraphs [39, 44, 48, 50, 51 and 58] or by providing the “vacuum apparatus”, see Paragraph [64]) inside the spray nozzle apparatus to a sufficient pressure such that at least one of dislodged compounds is arguendo that the bristles of the brush, of Sendo, are not a flexible material than Hasegawa ‘219 is hereby used for such a teaching. Hasegawa ‘219 teaches that it is old and well known in the art at the time the invention was made to provide a spray nozzle apparatus (10) with a brush (34) having bristles (33) that are formed from a flexible material (flexible synthetic resin, see Paragraph 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cleaning method of the material of the bristles of the brush, of Sendo, with the known technique of forming bristles of a brush from a flexible material, as taught by Hasegawa ‘219, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an improved cleaning method which more effectively removes dust components from the object being cleaned without scratching and damaging the object during normal operation. 


[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    291
    537
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    601
    media_image2.png
    Greyscale

In reference to claim 15, Sendo discloses providing medium (174) in the fluid to at least one of the materials (Paragraphs 3 and 100).

In reference to claim 18, Sendo discloses providing the aerosol spray portion of fluid (Paragraph 100) comprises actuating a valve (178) such that fluid flows from a pressurized fluid source (172) through the rigid conduit and onto at least one of the materials as the aerosol spray (Paragraphs 100 and 106). 

In reference to claim 19, Hasegawa ‘293 discloses that it is known to clean materials that are in a vehicle (automobile) or boat interior (Paragraph 43).

In reference to claims 20 and 21, Hasegawa ‘293 discloses that that it is known to clean
carpet materials because Hasegawa ‘293 teaches of cleaning, “surfaces of hardly movable and non-machine-washable objects…of a compartment like an automobile” (see Paragraph 43). The examiner notes that carpet is a hardly movable surface of an automobile and thus may obviously be cleaned. Furthermore, the term “carpet” is defined according to www.dictionary.com as being; any relatively soft surface. Thus, the of hardly movable surfaces (i.e. a floor including carpet) and/or the non-machine-any relatively soft surface thereby meeting the definition given above and thus the limitation of the claim.  

In reference to claim 22, Sendo discloses a method of cleaning materials (see Paragraph 8), comprising: providing air (from 150, Paragraph 104) from a spray nozzle apparatus (at 30 in Figure 1 or at 130 in Figure 6) to one or more materials such that one or more compounds are dislodged from the materials (See abstract), wherein the spray nozzle apparatus comprises a rigid conduit (at 14 in Figure 5a or at 114 see Figure 11a), the rigid conduit being substantially arched or angled (at 18 in Figure 5a or at 118 in Figure 11a) such that an outlet (formed as the lower rightmost end of 18 in Figure 5a or as the lower rightmost end of 118 in Figure 5a) of the rigid conduit is offset a radial distance in a radial direction (along R because the lower rightmost end of 18 or 118, is below the dotted line, see Figures above) from a longitudinal axis (see dotted lines in the Figures above) of the rigid conduit, wherein the air ejected from the outlet rotates the conduit while providing the air (Paragraphs 40, 44, 45, 88, 94 and 116), and wherein a flexible material (at 54 or at 154 because the bristles of brushes are known as being flexible, otherwise the device would not work as intended to, “directly sweep with the action of the brush”, see Paragraph 43) is coupled to a distal end of the rigid conduit (Figures 5a and 11a), the flexible material extending outwards from the distal end of the rigid conduit with at least a portion of the flexible material positioned beyond the distal end of the conduit (Figures 5a and 11a), but lacks, cleaning vehicle interiors, reducing the pressure inside the spray nozzle apparatus to a sufficient pressure such that at least arguendo, the bristles are not a flexible material. However, Hasegawa ‘293 teaches that it is old and well known in the art at the time the invention was made to provide a spray nozzle apparatus (4) that cleans vehicle interiors (Paragraph 43) and includes reducing a pressure (by providing the “suction unit”, see Paragraphs [39, 44, 48, 50, 51 and 58] or by providing the “vacuum apparatus”, see Paragraph [64]) inside the spray nozzle apparatus to a sufficient pressure such that at least one of dislodged compounds is drawn into the spray nozzle apparatus (Paragraphs 10, 11, 39, 44, 48, 50, 51, 58 and 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cleaning method of the spray nozzle apparatus, of Sendo, with the known cleaning method that cleans vehicle interiors and includes reducing pressure of a spray nozzle apparatus by providing the “suction unit” or the “vacuum apparatus”, as taught by Hasegawa ‘293, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can reduce the workload of the operator and improve the cleaning capability while preventing dirt and dust from fluttering during normal operation. Next, assuming arguendo that the bristles of the brush, of Sendo, are not a flexible material than Hasegawa ‘219 is hereby used for such a teaching. Hasegawa ‘219 teaches that it is old and well known in the art at the time the invention was made to provide a spray nozzle apparatus (10) with a brush (34) having bristles (33) that are formed from a flexible material (flexible synthetic resin, see Paragraph 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cleaning method of the material of 

In reference to claim 23, Sendo discloses a method of cleaning one or more materials (see abstract and Paragraph 8), comprising: providing a medium (174) from a spray nozzle apparatus (at 30 in Figure 1 or at 130 in Figure 6) to at least one of the materials such that one or more compounds are dislodged from the material (see Paragraph 8), wherein a portion of the medium is provided as an aerosol spray (Paragraph 100) through a rigid conduit (at 14 in Figure 5a or at 114 see Figure 11a) that is substantially arched or angled (at 18 in Figure 5a or at 118 in Figure 11a) such that an outlet (formed as the lower rightmost end of 18 in Figure 5a or as the lower rightmost end of 118 in Figure 5a) at a distal end (i.e. rightmost end) of the conduit is offset (because the lower rightmost end of 18 or 118, is below the dotted line, see Figures above) from a proximal end (i.e. leftmost end) of the conduit, wherein the distal end rotates within a cover (at 42 in Figure 1 or at 142 in Figure 6) of the spray nozzle apparatus when medium flows through the rigid conduit (Paragraphs 40, 44, 45, 88, 94 and 116), and wherein a flexible material (at 54 or at 154 because the bristles of brushes are known as being flexible, otherwise the device would not work as intended to, “directly sweep with the action of the brush”, see Paragraph 43) is coupled to the distal end of the rigid conduit arguendo, the bristles are not a flexible material. However, Hasegawa ‘293 teaches that it is old and well known in the art at the time the invention was made to provide a spray nozzle apparatus (4) with a method of reducing a pressure (by providing the “suction unit”, see Paragraphs [39, 44, 48, 50, 51 and 58] or by providing the “vacuum apparatus”, see Paragraph [64]) inside the spray nozzle apparatus to a sufficient pressure such that at least one of dislodged compounds is drawn into the spray nozzle apparatus (Paragraphs 10, 11, 39, 44, 48, 50, 51, 58 and 64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cleaning method of the spray nozzle apparatus, of Sendo, with the known cleaning method that includes reducing pressure of a spray nozzle apparatus by providing the “suction unit” or the “vacuum apparatus”, as taught by Hasegawa ‘293, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can reduce the workload of the operator and improve the cleaning capability while preventing dirt and dust from fluttering during normal operation. Next, assuming arguendo that the bristles of the brush, of Sendo, are not a flexible material than Hasegawa ‘219 is hereby used for such a teaching. Hasegawa ‘219 teaches that it is old and well known in the art at the time the invention was made to provide a spray nozzle apparatus (10) with a brush (34) having bristles (33) that are formed from a flexible material (flexible synthetic resin, see Paragraph 15). 

In reference to claim 24, Sendo discloses that the medium comprises detergent (Paragraph 100). 

In reference to claim 25, Sendo discloses that the medium comprises liquid and/or solid detergent (Paragraph 105).

In reference to claim 27, Sendo discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing that the spray nozzle apparatus weighs less than 5 pounds. However, the examiner notes that the applicant fails to provide any criticality in having the range of weights being less than 5 pounds or that this particular range (less than 5 pounds) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the 

In reference to claim 33, Sendo discloses that the outlet (formed as the lower rightmost end of 18 in Figure 5a or as the lower rightmost end of 118 in Figure 5a) is substantially at or near the distal end (i.e. rightmost end) of the rigid conduit (Figures 5a and 11a), and wherein the pressurized fluid is ejected from the outlet at an oblique angle (see  slanting pressurized fluid being ejected, in Figures 7a and 7c) relative to the longitudinal axis of the rigid conduit

In reference to claim 34, Sendo discloses adding a medium (174) to the air (see Paragraphs 100 of Sendo) which can be used for cleaning one or more vehicle interiors, as taught by Hasegawa ‘293 (see Paragraph 43). 

Claims 16, 17, 26 and 35 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Sendo (2009/0057443) in view of Hasegawa (2009/0078293), optionally in view of Hasegawa (2010/0176219) and further in view of Lowenstein (2011/0132405).

In reference to claims 16 and 35, Sendo discloses the claimed invention as previously mentioned above, but lacks, stopping the reduced pressure and providing medium to at least one of the materials with the spray nozzle. However, Lowenstein teaches that it is 

In reference to claims 17 and 26, Sendo discloses the claimed invention as previously mentioned above, but lacks, stopping the reduced pressure and actuating a valve such that additional medium is provided to at least one of the materials with the spray nozzle. However, Lowenstein teaches that it is old and well known in the art at the time the invention was made to provide a spray cleaning nozzle apparatus (100) with a method of stopping (i.e. “by turning the vacuum switch on and off” see Paragraph 36) a reduced pressure that is formed by a vacuum source (not shown but described in Paragraph 19) and actuating a valve (114) such that additional medium is provided to at least one of . 

Claims 20 and 21 are also Finally rejected under 35 U.S.C. 103 as being unpatentable over Sendo (2009/0057443) in view of Hasegawa (2009/0078293), optionally further in view of Hasegawa (2010/0176219) and further in view of Dicioccio (2003/0182755). 

In further reference to claims 20 and 21, Sendo discloses the claimed invention as previously mentioned above, but assuming arguendo lacks cleaning vehicle carpet materials than Dicioccio is hereby used. Dicioccio teaches that it is old and well known in the art at the time the invention was made to provide a spray cleaning nozzle apparatus (10) for cleaning vehicle carpet materials (Paragraph 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 

Claim 27, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Sendo (2009/0057443) in view of Hasegawa (2009/0078293), optionally in view of Hasegawa (2010/0176219) and further in view of Hsieh (8807453).

In further reference to claim 27, Sendo discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing that the spray nozzle apparatus weighs less than 5 pounds. The examiner notes, as previously discussed above, that the applicant fails to provide any criticality in having the range of weights being less than 5 pounds or that this particular range (less than 5 pounds) provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the spray nozzle such that is has any weight as desired by the user, including being less than 5 pounds, thereby allowing the user to more easily carry or maneuver the spray nozzle over the surface being cleaned.  Furthermore, Hsieh teaches that it is old and well known in the art at the time the invention was made to provide a spray cleaning nozzle apparatus (10) such that is has a compact size and has 
Response to Arguments
Applicant’s arguments with respect to amended claims 14, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. If the applicant believes that a structural difference exists over the prior art, the examiner recommends amending the claims with additional structural limitations pertaining to such structural differences that would prevent the rejections above from being made. However, since all of the structural limitations of the claims as currently provided have been met, the examiner believes that the rejection is proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, claims 14 and 23 were further amended with additional limitations pertaining to the rigid conduit being offset and including a flexible material, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723